Citation Nr: 0518301	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  92-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The appellant had active duty for training from May 1974 to 
September 1974 and active duty from June 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from In a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO), which denied service connection for 
an acquired psychiatric disorder, claimed as schizophrenia 
and as due to service connected hearing loss.  The veteran 
perfected an appeal as to that denial.   

Service connection for an acquired psychiatric disorder was 
previously denied in an earlier RO decision in January 1979, 
which the veteran did not appeal and therefore became final 
as to the claim.  Therefore, as explained below, the Board 
must first find that new and material evidence has been 
presented since the last final decision in order to establish 
its jurisdiction to review the merits of the previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).


FINDINGS OF FACT

1.  In a January 1979 rating decision, the RO denied a claim 
for service connection for an acquired psychiatric disorder.  
The veteran did not appeal that decision.

2.  The evidence received since the RO's final rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's acquired 
psychiatric disorder claim.

3.  An acquired psychiatric disorder was first manifested 
many years after service and is not related to, or increased 
by, any service-connected disorder.




CONCLUSIONS OF LAW

1.  The January 1979 RO rating decision that denied the claim 
for service connection for an acquired psychiatric disorder 
is final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.118, 19.153 
(1978).

2.  New and material evidence has been received, and the 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, (West 2002); 38 
C.F.R. § 3.156(a) (2000).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, is not proximately due to or the result 
of service-connected disorder; and any personality disorder 
is not a disease or injury within the meaning of applicable 
legislation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.9 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in April 2002, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Most recently in March 2005, the case was readjudicated, 
satisfying the timing requirements of the VCAA.  VCAA-
compliant notice was not (and could not have been) provided 
to the veteran prior to the first unfavorable adjudication of 
this case; that adjudication occurred before the VCAA 
existed.  However, after VCAA-compliant notice was sent, the 
claim was readjudicated without "taint" from prior 
adjudications.  Consequently, to decide the appeal now would 
not be prejudicial.  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  The veteran has been afforded pertinent examination.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The Board notes that the VCAA explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f) (West 2002).  

Review of a November 2004 VA examination report reveals that 
records of recent VA evaluation and treatment in 2004 are not 
of record but are discussed in that report.  There is no 
indication in the examination report or otherwise that 
obtaining these medical records decades after service and 
long after diagnosis of any currently diagnosed psychiatric 
disability would provide evidence supportive of the veteran's 
core claim that his current disability is related to service 
or service-connected disability.  Therefore, not obtaining 
those recent treatment records would not obviate the 
performance of VA's duty to notify and assist under VCAA.

The Board finds that VA has complied with the VCAA duties to 
notify and assist.

II.  Analysis

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions, including those 
stated at the hearing RO in August 1991; military records, 
such as service medical records; and private and VA medical 
records, including statements, records of treatment, and 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to the claim on appeal.

A.  Application to Reopen Claim Based on New and Material 
Evidence

In a January 1979 rating decision, the RO denied a claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that the present nervous condition was 
not related to service.

The record indicates that the veteran was notified of that 
decision and of his appellate rights, and that he did not 
file a notice of disagreement to initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 4005; 
38 C.F.R. §§ 19.118, 19.153 (1978).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The veteran filed his application to reopen a claim 
for service connection for an acquired psychiatric disorder 
in February 1991.  

As applicable to the present appeal, the provisions of 38 
C.F.R. § 3.156(a), provide that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the RO's January 1979 rating decision.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

As discussed more fully below, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service, or in the case of a 
psychosis, became manifest to a compensable degree within the 
first year after service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  
 
The additional evidence received since the 1979 rating 
decision includes private and VA medical records dated from 
1981 through November 2004, which are "new" in that they 
were not previously of record, and they are not duplicative 
of any preexisting records.  These documents include reports 
of relevant examinations in 1996, 1997, 1999, and most 
recently in November 2004, which records examination for 
mental disorders.  Review of these examination reports and a 
statement from Samuel Rivera Francis, M.D., shows that these 
records contain evidence addressing  the issue of whether 
there is a nexus (or relationship) between an acquired 
psychiatric disorder and the veteran's service or a service-
connected disability.  This evidence includes opinions on 
that issue.  

This evidence, which is discussed more fully below, therefore 
bears directly and substantially upon the specific matter 
under consideration, the issue of nexus.  These records are 
not cumulative or redundant of previously available evidence 
at the time of the 1979 rating decision, and the evidence 
contained therein is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
On this basis, the Board determines that new and material 
evidence has been submitted.  

In this case the Board finds that there is evidence submitted 
since 1979, which was not previously submitted, is not 
cumulative or redundant, and bears directly and substantially 
upon the specific matter under consideration; and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board therefore 
determines that new and material evidence has been submitted.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).  Entitlement to service connection for the 
claimed acquired psychiatric disorder is adjudicated here 
below.  
 
B.  Entitlement to Service Connection

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue was 
addressed by the Court in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over several years, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claims.  The 
veteran has provided statements on this issue before both the 
Board and the RO and has reviewed all evidence before the 
Board at this time.  The veteran's arguments have focused 
squarely on the issue of service connection, not whether new 
and material evidence has been submitted.

Consequently, the Board finds that the veteran would not be 
prejudiced by the adjudication of his claims at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claims of entitlement to service 
connection on a de novo basis.

The veteran is claiming service connection for an acquired 
psychiatric disorder, which at the time of his 1990 claim, he 
claimed as a nervous condition linked to his service 
connected hearing loss and to a head injury during service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Certain chronic diseases, including psychosis may be presumed 
to have incurred during service if they become manifested to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  
§§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms such 
as itching.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Moreover, as the veteran has not been demonstrated to be a 
medical expert, his statements and testimony regarding 
matters of medical diagnosis, causation, and etiology are not 
competent evidence.   See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board initially notes that the claims file includes 
sufficient medical evidence showing diagnoses of an acquired 
psychiatric disorder.  During the most recent VA examination, 
in November 2004, the veteran was diagnosed as having 
schizophrenia, residual type, and no other mental disorder 
was found.  In recent years before this, other psychiatric 
diagnoses have been made, including intermittent explosive 
disorder and a paranoid personality disorder (shown in a 
February 1999 VA examination report); and paranoia and 
distomia, shown in an April 1998 statement from Dr. Samuel 
Rivera Francis.  Because the record contains competent 
medical evidence of such current acquired psychiatric 
disorder, and no evidence to the contrary, the Board concedes 
the presence of such disability.

The question therefore is whether the acquired psychiatric 
disability was incurred in or aggravated by active military 
service; or in the case of a psychosis, became manifest to a 
compensable degree within one year of separation from active 
duty; or is shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a).  

In addressing the issue of whether a current acquired 
psychiatric disorder is related to service, the Board notes 
that in this case, the record does not reflect that there is 
evidence showing an acquired psychiatric disorder during 
service.  Service medical records consist of the November 
1977 reports of medical history and examination prior to 
separation from service.  These reports show that the veteran 
reported having no problems with frequent trouble sleeping, 
depression or excessive worry, or loss of memory; or any 
other problem referable to an acquired psychiatric disorder 
except for nervous trouble summarized as "nervous over in 
awhile."  On examination, the psychiatric evaluation was 
normal.  Such facts only provide evidence against this claim. 

The Board notes here that attempts made to obtain other 
service medical records were unsuccessful.  In situations in 
which service medical records are currently missing from the 
claims file, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

During a VA psychiatric examination in July 1978, the veteran 
complained of having nervousness and "bad thoughts."  After 
examination, the diagnosis was anxiety reaction, which the 
examiner characterized as being moderately severe.

Subsequently, the record does not contain any evidence of 
treatment for a psychiatric problem prior to November 1990.  
VA medical records include two memoranda in December 1990 and 
January 1991 showing that he was hospitalized from November 
1990 to December 1990, and then from December 1990 to January 
1991.  A January 1991 hospital discharge summary report shows 
that the veteran was admitted for complaints of anxiety and 
aggressive behavior towards his family since one week prior 
to admission.  During that hospitalization he received 
individual therapy and medications including Thorazine, 
Halcion, and Diazepan.  The Axis I diagnosis included 
schizophrenia, chronic undifferentiated type in acute 
exacerbation, and alcohol abuse in remission.

The report of an April 1996 VA examination shows that the 
veteran reported complaints that he became forgetful and was 
always afraid or nervous.  He complained of feeling dizzy, 
having convulsions, difficulty working, and that he 
frequently falls.  The report noted that the record showed 
that the veteran had several hospitalizations since February 
1990, most recently in January 1996, with a diagnosis of post 
traumatic dementia.  After examination, the report contains a 
diagnosis of "pending neuropsychological testing."

The report of an August 1996 VA neuropsychological report 
indicates that the veteran reported a history of head trauma 
in 1977 and complaints of forgetfulness, weakness in 
extremities and loss of balance.  After testing, the examiner 
found that results lacked internal consistency and thus could 
not be presumed valid and reliable indicators of the 
veteran's mental status.  

A September 1996 addendum to the April 1996 VA examination 
report indicated that the neuropsychological report findings 
were not contributive to a diagnosis.  

The report of a May 1997 VA examination, which was an 
addendum to the April 1996 VA examination, shows that 
reference was made to a Social Service Field Survey of May 
1997.  The report contains an Axis I diagnosis of no specific 
psychiatric disorder, except for Anxiety Disorder by history; 
and an Axis II diagnosis of strong histrionic personality 
disorder traits.  The report contains an opinion that there 
was no relationship between a neuropsychiatric disorder and 
any service connected condition.  Such a report only provides 
more evidence against this claim. 

In an April 1998 statement, Dr. Samuel Rivera Francis 
provided an Axis I-A diagnosis of paranoia and an Axis I-B 
diagnosis of dysthymia.  He noted that the veteran suffered a 
head injury in service resulting in loss of consciousness and 
loss of progressive audition.  He noted that it was of 
general knowledge that a person who loses audition develops 
paranoia secondary to that.  He opined that the veteran's 
paranoia condition was related to the loss of audition, which 
is service connected.

The report of a February 1999 VA examination for mental 
disorders shows that the veteran complained of forgetting 
many details, suffering from headaches, losing control and 
becoming very aggressive.  He reported complaints of not 
recognizing even his children at times and suffering from 
frequent seizures.  He complained that he gets irritable and 
upset, and sometimes gets impulsive desires to hurt others.  
After examination, the Axis I diagnosis was intermittent 
explosive disorder, and the Axis II diagnosis was paranoid 
personality disorder.  

The examiner concluded with an opinion that based on the 
available record, even though the veteran complained of 
anxiety during service, it did not fulfill the criteria for a 
diagnosis or to be treated until the July 1978 psychiatric 
evaluation.  The examiner indicated an opinion that the 
diagnosed neuropsychiatric conditions were not of service 
origin.  He further opined that the psychiatric disorder 
noted during the initial year after service was not likely a 
psychosis, but rather a clear anxiety reaction.  The examiner 
concluded that the evidence did not warrant a diagnosis of 
schizophrenia and dementia.

During a November 2004 VA examination for mental disorders, 
the examiner reviewed the medical records and history of 
subjective complaints.  During that examination the veteran 
reported complaints that in the last year he had been feeling 
sad, depressed, and was with anxiety, tension, and an 
inability to concentrate.  After examination, the report 
contains an Axis I diagnosis of schizophrenia, residual type; 
no other mental disorder was found.  No diagnosis was made 
under Axis II.  

After reviewing the claims folder and performing a clinical 
history and mental status examination, the examiner's opinion 
was that the veteran's mental disorder meets the criteria for 
a diagnosis of schizophrenia, residual type.  There was no 
objective evidence in the claims folder that the veteran was 
treated for psychotic symptoms while in service or within one 
year after discharge.  The evidence indicates that in the 
first VA psychiatric evaluation dated in July 1978, there was 
no evidence of psychotic symptoms or of cognitive symptoms; 
the diagnosis established then was anxiety reaction.  The 
onset of schizophrenia was therefore in approximately 
December 1990 when the veteran was first hospitalized by VA 
with a diagnosis of schizophrenia undifferentiated type.  

Based on the above reasons, the examiner's opinion was that 
the schizophrenia was not present in service and was not 
present in his first psychiatric evaluation after service.  
Because the onset of schizophrenia was in 1990, the 
examiner's opinion was that the schizophrenia was not caused 
or permanently worsened by the service-connected bilateral 
hearing loss. 

Initially, the Board notes that since 1990 the record has (at 
some points) included diagnoses of a "personality 
disorder".  The Board need not further discuss whether a 
personality disorder is present and related to service 
insofar as VA regulations specifically provide that 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2004).  As such, service connection for a 
personality disorder, in and of itself, is not warranted.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In summary, service medical records do not show any 
indication of any psychiatric disability other than a 
complaint of having been nervous, which was reported at the 
time of the discharge examination.  After service, in July 
1978 there is a diagnosis of anxiety reaction.  However, this 
has not been diagnosed since then, and the veteran is 
currently diagnosed as having schizophrenia, residual type.

The record does not show evidence of a psychosis, including 
schizophrenia, within one year after service, or before 1990, 
almost 13 years after service.  The first evidence of 
treatment for psychiatric symptoms diagnosed as schizophrenia 
are in November 1990.  At that time, treatment records 
indicated that symptoms began one week before admission.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Although a private doctor has provided a diagnosis of 
paranoia and an opinion that this was secondary to the 
veteran's service-connected hearing loss, a later VA 
examination concluded with a diagnosis of paranoid 
personality disorder.  As noted above, personality disorders 
are not diseases or injuries within the meaning of the 
applicable legislation, and as such service connection for 
one is not warranted.  38 C.F.R. §§ 3.303(c), 4.9 (2004).  
Moreover, subsequent VA examination in 2004 concluded that 
only schizophrenia, residual type, and no other mental 
disorder, was present.  The Board finds that the medical 
opinion that supports the veteran's claim is entitled to very 
limited probative weight. 

There are no opinions or other competent evidence of great 
probative value to link the veteran's current diagnosis of 
schizophrenia, residual type, to service or a service 
connected disability.  On the contrary, the November 2004 VA 
examination report concludes with an opinion that the onset 
of schizophrenia was in about December 1990, and that this 
was not caused or permanently worsened by the service-
connected bilateral hearing loss as claimed by the veteran.  
The Board finds that this medical opinion is entitled to 
great probative weight. 

In sum, it is found that the veteran's claimed psychiatric 
disorder is not shown in service or until many years after 
service.  Post-service medical records show no indication of 
this psychiatric disorder until many years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service) and the most probative medical 
evaluations provide evidence against this claim.  Therefore, 
there is no medical evidence establishing that a relationship 
is possible between the claimed psychiatric disorder and 
service or to a service-connected disability; and a psychosis 
may be presumed to have incurred during service.

The Board concludes that an acquired psychiatric disorder was 
not incurred in or aggravated by service; nor is it 
proximately due to service connected disability.  As the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While the veteran believes that his psychiatric disorder is 
related to his military service or service-connected 
disorder, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder  is reopened.

Service connection for an acquired psychiatric disorder on a 
direct or secondary basis is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


